
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Ms. Lee of California
			 (for herself, Mr. McGovern,
			 Mr. Meeks of New York,
			 Ms. Kilpatrick of Michigan,
			 Mr. McDermott,
			 Ms. Baldwin, and
			 Mrs. Christensen) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  National STD Awareness Month.
	
	
		Whereas sexually transmitted infections (STIs) (also known
			 as sexually transmitted diseases, or STDs) pose a significant burden in the
			 United States both in economic and human terms;
		Whereas the United States has the highest rate of STIs in
			 the industrialized world, with an estimated 19,000,000 new cases occurring each
			 year, and almost half of those infections occurring in young people between the
			 ages of 15 to 24;
		Whereas, according to the Centers for Disease Control and
			 Prevention (CDC), STIs impose a tremendous economic burden on the United
			 States, with direct medical costs as high as $15,900,000 per year;
		Whereas, in 2008, the CDC estimated that 1 in 4 young
			 women between the ages of 14 and 19 in the United States, or 3,200,000 teenage
			 girls, and nearly 1 in 2 African-American young women are infected with at
			 least one of the most common sexually transmitted infections, which are human
			 papillomavirus (HPV), chlamydia, herpes simplex virus, and
			 trichomoniasis;
		Whereas poverty and lack of access to quality health care
			 exacerbate the rate of infection with the human immunodeficiency virus (HIV)
			 and other STIs;
		Whereas racial disparities in rates of STIs are among the
			 worst health disparities in the Nation for any health condition;
		Whereas most STIs have been associated with increased risk
			 of HIV transmission and are likely contributing to the ongoing HIV epidemic in
			 the United States;
		Whereas the CDC also reports that the two most common STIs
			 among young women are HPV, with 18 percent infected, and chlamydia, with 4
			 percent infected;
		Whereas the long-term health effects of these STIs are
			 especially severe for women and include infertility and cervical cancer;
		Whereas vaccination, screening, and early treatment can
			 prevent some of the most devastating effects of STIs;
		Whereas high STI infection rates in the United States
			 demonstrate the need for better ways to reach those most at risk of
			 infection;
		Whereas the CDC recommends annual chlamydia screenings for
			 sexually active women 25 years of age and younger;
		Whereas the CDC also recommends HPV vaccination for girls
			 and women between the ages of 11 and 26 who have not been vaccinated, or who
			 have not completed the full series of shots;
		Whereas chlamydia can lead to pelvic inflammatory disease
			 chronic pelvic pain, infertility, and tubular pregnancies, which can affect a
			 woman's health and well-being throughout her lifetime;
		Whereas STIs can be transmitted from infected mothers to
			 infants during childbirth and can cause severe health consequences in these
			 infants;
		Whereas STIs often cause social stigma and may have a
			 serious psychological impact among those who are infected;
		Whereas the Federal Government should help people protect
			 themselves against STIs by supporting programs providing comprehensive and
			 medically accurate health information and funding screening and treatment
			 services, including through a variety of programs such as under title X of the
			 Public Health Service Act and the CDC's STD prevention program;
		Whereas STI screening, vaccination, and other prevention
			 strategies for sexually active women should be among our highest public health
			 priorities; and
		Whereas the CDC observes April as National STD
			 Awareness Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of
			 National STD Awareness Month;
			(2)encourages the
			 Federal Government, States, localities, and nonprofit organizations to observe
			 the month with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of sexually transmitted infections (STIs) and
			 protecting people of all ages;
			(3)recognizes the
			 human toll of STIs and the importance of making the prevention, diagnosis, and
			 treatment of STIs an urgent public health priority; and
			(4)calls on all
			 people in the United States to learn about STIs and the prevention approaches
			 recommended for them and encourages all sexually active individuals to get
			 tested for STIs and to seek appropriate care if they are infected.
			
